 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   KERN COUNTY HOSPITAL                            )   CASE NO. 18-cv-00473-DAD-JLT
     AUTHORITY,                                      )
12                                                   )   ORDER AFTER NOTICE OF
                                    Plaintiff,       )   SETTLEMENT
13                                                   )   (Doc. 37)
              vs.                                    )
14
                                                     )
     UNITEDHEALTHCARE INSURANCE
15   COMPANY,                                        )
                         Defendant.                  )
16                                                   )

17            The parties report they had come to terms of settlement. (Doc. 37) They indicate they
18   will seek dismissal of the action within 60 days. Id. at 2. Thus, the Court ORDERS:
19           1.     The stipulation to dismiss the action SHALL be filed no later than May 24,
20   2019;
21            2.    All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court

23   imposing sanctions, including the dismissal of the action.

24

25   IT IS SO ORDERED.

26     Dated:       March 28, 2019                           /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
